I am not satisfied with the conclusions we reached in this case on the original hearing, and feel constrained, upon full argument of this motion by appellee's counsel, to withdraw my consent to the opinion filed herein, for the following reasons:
First. I have concluded that, upon a careful consideration of the evidence, the learned district judge would not have been justified in charging the jury to find for appellant for the reason that the evidence established that appellee was guilty of contributory negligence; and having submitted the question fully and fairly to the jury, there was *Page 129 
sufficient evidence to support their finding that he was not guilty of contributory negligence in going and walking upon the track at the time, place, and in the manner he did. I think the evidence justified them in the conclusion that an ordinarily prudent man might have done as he did under the same or similar circumstances. And while we may have the power and authority to determine these questions of fact according to the manifest weight and preponderance of the evidence, non obstante veredicto (Railway v. Choate, 91 Tex. 410, and 90 Tex. 88
[90 Tex. 88]), yet I think we should not exercise such power except in cases where it is clear that the jury have evidently misunderstood the facts, or for some other cause manifest injustice has been done.
Second. But conceding that the jury might have reached the conclusion that the appellee was guilty of contributory negligence in going and walking upon the track, yet the evidence, in my opinion, sustains the verdict, because it is sufficient to prove that the place where the injury occurred was one commonly used by the public with the knowledge and acquiescence of appellant, and this fact required the employes of appellant in charge of the engine to keep a lookout ahead at this place; and, as the track was straight for a quarter of a mile, and those in charge of the engine admit that they saw a hand car with men on it about a quarter of a mile beyond appellee on the same track, the jury had the right to infer, even against their evidence, that the enginemen saw the appellee on the track and in imminent peril in time to have stopped the engine or warned appellee of its approach by signals, and thus have averted the injury.
I therefore feel constrained to withdraw my approval of our decision in this case, and now think the judgment ought to be affirmed.
Writ of error refused.